Title: Survey of the Southern Coast, [24 February] 1795
From: Madison, James
To: 


[24 February 1795]

   
   The Committee of the Whole took up the report of a select committee recommending that the federal government grant a loan to a project to survey the coast of Georgia.


Mr. Madison would not hastily undertake to say that the grant of money was improper to be made to this affair, as a public good. He did not at present wish to enter into that. He considered a loan, however, as the worst of all possible shapes, in which the request could come before the house, for it was impossible to say where the practice of lending might stop. If assistance was to be granted in this case, he did not see why the survey should not be extended to other parts of the Union, where it was equally necessary. Every private undertaker might, in this way, solicit a loan, when the object of his scheme was not public advantage but private emolument.
